ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 
The Examiner acknowledges receipt of the amendment filed 7/28/22 wherein claims 1, 7, 10, and 14 were amended and claims 2-4, 6, 8, 9, 11, 12, 16, 18-42, and 46-53 were canceled.
	Note(s):  Claims 1, 5, 7, 10, 13-15, 17, and 43-45 are pending.

RESPONSE TO APPLICANT’S ARGUMENTS/AMENDMENTS
The Applicant's arguments and/or amendment filed 7/28/22 to the rejection of claims 1, 2, 5, 7, 10, 13-15, 17, and 43-53 made by the Examiner under 35 USC 102, 103, 112, and/or double patenting have been fully considered and deemed persuasive for the following reasons.  Therefore, the said rejections are hereby WITHDRAWN.
Double Patenting Rejection
	The double patenting rejection is WITHDRAWN because the copending application (Serial No. 16/900,335) was amended to be distinct from the instant invention.
Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
	The 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejection.
Essential Steps Are Missing
	The 112 second paragraph (essential steps are missing) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejection.
Claims Not Further Limiting
	The 112 fourth paragraph (claims not further limiting) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejection.
102/103 Rejection
	The 102/103 rejection is WITHDRAWN for detailed reasons of record in the response filed 7/5/22.  In summary, the claims were amended to indicate that Formula I is not complexed with a metal.  In addition, the amendments of record clarify that the procedure (reaction) occurs in a designated manner using a water containing solvent and a second solution at a specific pH containing a carbonyl group which focuses substantially all coupling to occur at the primary amino of the compound of Formula I.  The process of forming the compounds is distinguished over the prior art.  The closest art is that of Sargeson et al (Aust. J. Chem., 2009, Vol. 62, pages 1280-1290) over which Applicant amended the claims to overcome the art and pointed out the reference differences.
	103 Rejection
	The 103 rejection over Smith et al (US Patent No. 6,869,589) is WITHDRAWN for reasons of record in the response filed 7/5/22.  In addition, the amendments of record clarify that the procedure (reaction) occurs in a designated manner using a water containing solvent and a second solution at a specific pH containing a carbonyl group which focuses substantially all coupling to occur at the primary amino of the compound of Formula I.  The process of forming the compounds is distinguished over the prior art.  

ALLOWABLE CLAIMS
Claims 1, 5, 7, 10, 13-15, 17, and 43-45 are allowable over the prior art of record because the prior art neither anticipates nor renders obvious compounds of Formula I made by the method of independent claim 1.  In summary, the claims were amended to disclose that Formula I is not complexed with a metal.  In addition, the amendments of record clarify that the procedure (reaction) occurs in a designated manner using a water containing solvent and a second solution at a specific pH containing a carbonyl group which focuses substantially all coupling to occur at the primary amino of the compound of Formula I.  The process of forming the compounds is distinguished over the prior art.  The closest art is that of Sargeson et al (Aust. J. Chem., 2009, Vol. 62, pages 1280-1290) over which Applicant amended the claims to overcome the art and pointed out the reference differences.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 16, 2022